DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the response 2/12/2021, on page 11, Applicant contends generally that Morito does not disclose the newly amended limitations of independent claim 1; however, Morito discloses a metal filter base body 11 that includes a metal plate body (“Each of the photocatalyst sheets S1 to S6 is made of a porous titanium foil” [0042]) having a plurality of row-shaped crest portions and a plurality of row-shaped trough portions alternately formed (as illustrated in figure 2), with a through groove extending in a row direction for allowing a fluid to pass through being provided in each of the crest portions 
Although the newly added limitations of independent claim 1 are similar to those of claim 11 (which was previously indicated as allowable), claim 1 importantly lacks the feature of “a tube-shaped frame formed of synthetic resin into which the metal filter base body is fitted” (recited in claim 11). Additionally, the introduction of a separate metal filter base body in claim 1 creates uncertainty with respect to claim 11 – whether the tube-shaped frame is fitted with the metal filter base body of claim 1 or the metal filter base body of claim 11 (this is detailed with respect to the §112 rejection of claim 11, below).
Claim Interpretation
Claim 1 has been amended to recite “row-shaped crest portions” and “row-shaped trough portions”. Although a “row” is not a shape, the specification of the immediate application defines, at paragraph [0091] that the row-shaped crest portions form “ridges” and the row-shaped trough portions form “furrows”. Since these “ridges” and “furrows” do convey shape information, the limitations of row-shaped crest and trough portions, recited in claim 1, are understood to convey the shape of ridges and furrows. If Applicant disagrees with this interpretation of the language of claim 1, Applicant may amend claim 1 or provide evidence that the language of claim 1 should not be interpreted in this manner.
Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a middle wall portion facing the through groove being the plate-shaped member”; claim 1 also recites “a plurality of plate-shaped members”. It is unclear which of the plurality of plate-shaped members is the plate-shaped member facing the through groove.
Claims 2-10 inherit the limitations of claim 1.
Claim 11 recites “a tube-shaped frame formed of synthetic resin into which the metal filter base body is fitted”; it is unclear which metal filter base body is fitted into the tube-shaped frame since claim 11 recites a first metal filter base body having row-shaped crest and row-shaped trough portions (recited in the body of claim 1, upon which claim 11 depends) and a second metal filter base body that does not include row-shaped crest and row-shaped trough portions (recited in the body of claim 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett U.S. PGPUB No. 2015/0224218 in view of Morito et al. U.S. PGPUB No. 2012/0171079.

Regarding claim 1, Burnett discloses a photocatalytic air cleaning structure for use in an air cleaner ([Abstract]) comprising: a photocatalytic filter 203 and/or 204 that includes a plurality of plate-shaped members (the “fluted structures” [0032] illustrated in figure 4 as being perpendicular to the direction in which ultraviolet light 202 extends) each having a front and a back surface (see below) carrying a photocatalyst (“The photocatalytic structures 203 and 204 may be, for example, a hydrated catalytic matrix” [0032]) and being arranged such that the front surface of one plate-shaped member faces the back surface of another plate-shaped member adjacent thereto with a gap being interposed therebetween (the gaps illustrated in figure 4, within structures 203 and/or 204), the gap defining an air flow path (“In operation, air flows through photocatalytic structure 203, past ultraviolet light source 202, then through photocatalytic structure 204.  As the air exits photocatalytic structure 204” [0036]) for air flowing along the front surface and the back surface of the plate-shaped members adjacent to each other (as illustrated in figures 3 and 4); and a UV irradiation unit 202 that emits ultraviolet light toward the gap (“When the ultraviolet light 202 impacts the photocatalytic structures 203 and 204, ozone is produced in the catalytic matrix” [0032]), and faces one of end surfaces of each of the plate-shaped members of the photocatalytic filter 203 and/or 204 (see below) with a predetermined distance array from the one of the end surfaces (as illustrated in figure 4), the end surfaces including 
For purposes of clarity, an annotated copy of figure 4 has been included below, including indications of each of the claimed “front surface”, “back surface”, “end surface on an air entrance side” and “end surface on an air exit side”. The air gap is provided by the honeycomb structure extending through each structure 203 and 204, illustrated in figure 4 as a plurality of paths parallel to one another, perpendicular to the direction in which the lamp 202 extends.

    PNG
    media_image1.png
    630
    845
    media_image1.png
    Greyscale

Burnett illustrates in figure 3 that a shield 207 deflects air on a path 301 parallel with the end surfaces of the plate shaped members of photocatalytic structures 203 and 204. In figure 6, Burnett illustrates that the device may be provided with in input shield 603, in addition to an output shield 601, but does not specifically describe the air flow direction with respect to this embodiment, and so Burnett does not explicitly disclose that  the UV irradiation unit and one of the end surfaces of the plate-shaped member are arranged so as to define therebetween: an air supply path for taking in air from a lateral direction substantially parallel to the one of the end surfaces, and supplying the air to the air flow path defined by the gap between the plate-shaped members.

 Morito discloses a photocatalytic air purification system ([Abstract]), comprising: a photocatalytic filter 12 (functionally similar to the photocatalytic structures 203 and 204 of Burnett) including a plurality of members defining a gap for an air flow path of air flowing along a front surface of the photocatalytic member (as illustrated in figure 5, where the labyrinth channels L form the claimed gaps in the photocatalytic filter). A UV irradiation unit 17 or 18 emits ultraviolet radiation toward the gap L (“an ultraviolet radiation source that irradiates ultraviolet radiation on the photocatalyst element structure to activate the photocatalyst” [0017]) with a predetermined distance away from one of the end surfaces of the photocatalytic filter 12 (as illustrated in figure 1). The UV irradiation unit 17 or 18 and one of the end surfaces (the inner end surface) of the photocatalytic filter 12 are arranged so as to define therebetween: an air supply path for taking in air from a lateral direction substantially parallel to one of the end surfaces (since the arrows in figure 1 illustrate that the air flows parallel to the outer surface of photocatalytic filter 12, before flowing through the gaps L) and an air discharge path for 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Burnett, by applying the structure of the photocatalytic filter of Burnett to the geometric configuration of Morito (flowing air parallel to an end of the photocatalytic filter and towards a center where at least one ultraviolet light source is located with a space formed between the filter and the light source) in order to create a more compact geometry of a photocatalytic filter, capable of expanding the effective surface area of the filter (by using a cylindrical configuration, as illustrated in Morito) in order to improve purification of air passed through the photocatalytic filter.



Regarding claim 3, Burnett discloses that the air supply path or the air discharge path is a flow path defined between the UV irradiation unit and the end surfaces on the at least one of the air entrance and exit sides of the plate-shaped members (as illustrated in figure 4), the flow path allowing air to be taken from or discharged to a lateral direction which is substantially parallel to the end surfaces on the at least one of the air entrance and exit sides (see figure 6, where the air entrance and exit paths are parallel to the end surfaces), and corresponds to a direction in which the end surfaces on the at least one of the air entrance and exit sides extend (as illustrated in figure 6).

Regarding claim 8, Burnett discloses that the photocatalytic filter 203/204 includes a linking member for linking the plate-shaped members together (where the linking member is a face plate, illustrated in figure 2), and all the plate-shaped members are integrated together into a unit arrangement 203/204 by the linking member (as illustrated in figure 2).

Regarding claim 9, Burnett discloses that each of the plate-shaped members of structures 203 and 204 is a metal plate (“a plurality of multi-metallic photocatalytic structures” [Abstract]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett U.S. PGPUB No. 2015/0224218 in view of Morito et al. U.S. PGPUB No. 2012/0171079 in view of Ritchie U.S. Patent No. 5,069,885.

Regarding claim 4, Burnett discloses the claimed invention except that there is no explicit disclosure that each of the plate-shaped members of the photocatalytic filter is an undulating plate that alternately bends toward front and back of the plate, in a direction along which the end surfaces on the air entrance side or the end surfaces on the air exit side extend.
Ritchie discloses a photocatalytic fluid purification device including a plurality of plate-shaped members 6 including an undulating plate that alternately bends toward front and back of the plate (as illustrated in figure 5), in a direction along which the end 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Burnett with the air passage shapes illustrated in Ritchie in order to increase the surface area of photocatalytic material to which the air is exposed when traversing the photocatalytic filter.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett U.S. PGPUB No. 2015/0224218 in view of Morito et al. U.S. PGPUB No. 2012/0171079 in view of Matsuda et al. U.S. PGPUB No. 2002/0024278 in further view of Nonpatent Literature: Air Filters accessed at < http://www.homedepot.com/b/Heating-Venting-Cooling-Air-Filters/10-Premium/N-5yc1vZc4kwZc4kwZ1z0uhdb>.

*The reference “Air Filters” is a page provided from the Wayback Machine, and is a document dated 1/7/2014.

Regarding claim 5, Burnett discloses that the UV irradiation unit 202 is positioned to face the end surface on the air exit side of the plate-shaped member of the photocatalytic filter (as illustrated in figure 4). However, Burnett does not disclose a dust 
Matsuda discloses a configuration of a pair of photocatalytic filters 44 on either side of an ultraviolet ray source 45 (see figure 8), wherein at least the first photocatalytic filter acts as a dust filter (“As the photocatalytic filter 44 includes many fibers and photocatalytic materials adhered to the fibers, air including dust can contact many photocatalytic materials.  Therefore, the photocatalytic materials remove or decompose effectively harmful-organic ingredients of air” [0058] – therefore the dust filter carries a photocatalyst). It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Burnett with the dust filtration of Matsuda in order to provide additional filtration of undesired particulates, thereby providing a desired amount of air sterilization. Burnett and Matsuda disclose the claimed invention except that there is no explicit disclosure of a whitish colored dust filter.
Nonpatent Literature Air Filters illustrates a plurality of different commercially available dust filters, each having a whitish color. It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Burnett and Matsuda with the air filter coloration of the Air Filters reference in order to utilize commercially available filters for embodying the dust filter of Matsuda, and since coloring an air filter a particular color is an obvious design choice which does not materially alter the structure or function of the device.


Matsuda discloses a configuration of a pair of photocatalytic filters 44 on either side of an ultraviolet ray source 45 (see figure 8), wherein at least the first photocatalytic filter acts as a dust filter (“As the photocatalytic filter 44 includes many fibers and photocatalytic materials adhered to the fibers, air including dust can contact many photocatalytic materials.  Therefore, the photocatalytic materials remove or decompose effectively harmful-organic ingredients of air” [0058] – therefore the dust filter carries a photocatalyst). It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Burnett with the dust filtration of Matsuda in order to provide additional filtration of undesired particulates, thereby providing a desired amount of air sterilization. Burnett and Matsuda disclose the claimed invention except that there is no explicit disclosure of a whitish colored dust filter.
Nonpatent Literature Air Filters illustrates a plurality of different commercially available dust filters, each having a whitish color. It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Burnett and Matsuda with the air filter coloration of the Air Filters reference in order to utilize commercially available filters for embodying the dust .

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett U.S. PGPUB No. 2015/0224218 in view of Morito et al. U.S. PGPUB No. 2012/0171079 in view of Matsuda et al. U.S. PGPUB No. 2002/0024278.

Regarding claim 7, Burnett discloses that the UV irradiation unit includes: a substrate (not marked in figure 4, but represented by a wall through which UV light 202 extends) facing an entire of an air exit of the photocatalytic filter with a space being interposed therebetween (since a line can be drawn bisecting the wall through which light 202 passes, and the exit through shield 207), the space being the air discharge path (as illustrated in figure 4); a UV light source 202 provided on and attached to a surface of the substrate (since figure 4 illustrates that the light passes through the wall separating light 202 from ballast 401), which faces the photocatalytic filter 203/204, and for irradiating the gap between the plate-shaped members with ultraviolet light (as illustrated in figure 4). Burnett discloses the claimed invention except that there is no explicit disclosure of a light transmissive cover plate provided between the substrate and the photocatalytic filter, and the air exiting from the gap between the plate-shaped members is discharged through the space between the cover plate and the end surface on the air exit side of each of the plate-shaped members, along a surface of the cover plate, toward a lateral edge.

It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Burnett with the light transmissive cover plate 32b of Matsuda in order to provide protection for the ultraviolet light source against any contaminants which may have entered through the first filter.

Regarding claim 10, Burnett discloses that in a housing 200, the photocatalytic filter 203/204 and the UV irradiation unit 202 facing the photocatalytic filter 203/204 are positioned and aligned with each other in a fore-and-aft direction of the housing 200 (as illustrated in figure 4), an air intake opening (at the top of figure 4) and an air discharge opening (at the bottom of figure 4) are each provided in an upper, a lower, a left, and a right peripheral wall for linking a front and a rear wall of the housing at a predetermined position, in the housing, the air supply path extending from the air intake opening to the 
Matsuda discloses a configuration of a pair of photocatalytic filters 44 on either side of an ultraviolet ray source 45 (see figure 8), wherein a fan 46 is provided in a middle of an air supply path to an air discharge path (through exhaust 47). 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Burnett with the fan of Matsuda in order to control the flow rate of air through the device so as to control the amount and rate of sterilization of air.

Allowable Subject Matter

Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 11, Burnett U.S. PGPUB No. 2015/0224218 discloses that each of the plate-shaped members of structures 203 and 204 is a metal plate (“a plurality of multi-metallic photocatalytic structures” [Abstract]) but does not disclose the claimed configuration of row-shaped trough portions.

The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, that a metal filter base body that includes a metal plate body having a plurality of row-shaped crest portions and a plurality of row-shaped trough portions alternately formed, with a through groove extending in a row direction for allowing a fluid to pass through being provided in each of the crest portions and each of the trough portions; and a middle wall portion facing the through groove being the plate-shaped member, and a tube-shaped frame formed of synthetic resin into which the metal filter base body is fitted, wherein the metal filter base body and the tube-shaped frame form a unit arrangement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881